Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Applicant Remarks filed on 08/25/2021.
Election without Traverse
Responsive to the Office Action mailed on 25 June 2021, requiring Restriction under 35 U.S.C. §121 of claims 1-20 to one of the following inventions 
I.  Claims 1-9 and Claims 18-20 directed to multicast protocol and policy update and control classified in H04L 47/20
II. Claims 10-17 directed to access to resources within group, resource sharing and group membership for multicast or broadcast in class H04W 36/0007
Applicant elects group I (Claims 1-9 and 18-20) without traverse. Claims 10-17 have been canceled.
New claims 21-28 are added corresponding to the features recited in claims 1-8.
Status of the Claims
Claims 10-17 are canceled.
Claims 21-28 are added.
Claims 1-9, 18-28 remain in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. US 2014/0094142 A1 hereinafter Torres in view of Fernandez US 2010/00014519 A1.
Regarding claim 1. Torres discloses A method, comprising: 
accessing at least one attribute residing within a wireless controller (WC), wherein the WC is connected to a switch, fig. 1; wireless controller 14, [0008], [0009]; network and device attributes; [0016] further teaches mobile device attributes (location, time of day) and network attributes (cellular network conditions, wireless local area network (WLAN) performance); fig. 1; the wireless controller is connected to a proxy/switch 12 (see [0026]); and [0041] wireless controller 14 inserts mobile device and network attributes into the authentication request 28 transmitted to the authentication proxy/switch 12 (fig. 1); further, [0048]; wireless controller 14 transmits the request 28 with the attributes to the authentication proxy/switch 12; 
facilitating communication between a source and a host, based on the at least one attribute, [0023]; [0025]; device and network attributes used by wireless controller 14 in, [0030], communication between service provider 24 (mobile host [0029]) and mobile device 20 (source); 
distinguishing packets necessary for the communication between the source and the host from packets unnecessary for the communication between the source and the host, [0030], [0031]: access-accept packet if the mobile device 20 is authenticated and allowed access, or an access-deny response if the mobile device is denied access;
directly exporting the at least one attribute to a multicast protocol and a policy manager, [0049]: policy filter/policy manager 30 (resides/operatively connected to proxy/switch 12), filter requests based on received attributes; and 
removing the packets unnecessary for the communication between the source and the host, [0050]: policy filter 30, based on the service provider policy and mobile device and network attributes, the authentication proxy 12 may respond to the authentication request and transmit an access-deny response to the wireless controller, or drop the request.
However, Torres does not disclose multicast protocol.
Fernandez discloses multicast protocol, [0086]; [0385]; multicast protocols, like, for example, protocol IGMPv3.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Torres with Fernandez to manage membership to a multicast group, see [0086].

Regarding claim 2. Torres discloses, wherein accessing the at least one attribute, comprises: determining whether the switch communicates with the WC, see fig. 1 and [0051]; proxy/switch 12 communicates with host 24: receives an access-accept response from the service provider/hots 24.
	Torres does not disclose but Fernandez discloses, receiving a request to the source from the host, wherein the request includes packets that allow the host to access the source, [0129]: host transmits messages (e.g., IGMP type or IGMPv3 messages) requests, requesting multicast traffic along with a unique identifier of the host that has sent each message.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Torres with Fernandez to manage membership to a multicast group, see [0086].

Regarding claim 3. Torres discloses, wherein determining whether the switch communicates with the WC, comprises: determining whether the source communicates with the host, in response to determining the switch communicates with the WC, see fig. 1 and [0051]; proxy/switch 12 communicates with host 24: receives an access-accept response from the service provider/hots 24.

Regarding claim 4. Torres discloses processing the request, in response to determining the switch does not communicate with the WC, [0050]: policy filter 30, based on the service provider policy and mobile device and network attributes, the authentication proxy 12 may respond to the authentication request and transmit an access-deny response to the wireless controller, or drop the request.

Regarding claim 7. Torres does not disclose but Fernandez discloses, aligning the wireless controller with the switch; and seamlessly exchanging the multicast stream between devices connected to the WC, [0129]: transmits multicast traffic, (not explicitly multicast stream).
 	Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Torres with Fernandez to manage membership to a multicast group, see [0086].
	Torres and Fernandez does not disclose but Karthikeyan discloses multicast stream,
sending a multicast stream associated with the exported attribute to a user interface, [0053], [0054], [0056], [0102]; transmission of multicast streams.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Torres and Fernandez with Karthikeyan to initiating the transition of a plurality of unicast data streams to a multicast data stream, see Abstract.

Regarding claim 21. Torres discloses A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method, the method comprising:
accessing at least one attribute residing within a wireless controller (WC), wherein the WC is connected to a switch, fig. 1; wireless controller 14, [0008], [0009]; network and device attributes; [0016] further teaches mobile device attributes (location, time of day) and network attributes (cellular network conditions, wireless local area network (WLAN) performance); fig. 1; the wireless controller is connected to a proxy/switch 12 (see [0026]); and [0041] wireless controller 14 inserts mobile device and network attributes into the authentication request 28 transmitted to the authentication proxy/switch 12 (fig. 1); further, [0048]; wireless controller 14 transmits the request 28 with the attributes to the authentication proxy/switch 12; 
facilitating communication between a source and a host, based on the at least one attribute, [0023]; [0025]; device and network attributes used by wireless controller 14 in, [0030], communication between service provider 24 (mobile host [0029]) and mobile device 20 (source); 
distinguishing packets necessary for the communication between the source and the host from packets unnecessary for the communication between the source and the host, [0030], [0031]: access-accept packet if the mobile device 20 is authenticated and allowed access, or an access-deny response if the mobile device is denied access;
[0049]: policy filter/policy manager 30 (resides/operatively connected to proxy/switch 12), filter requests based on received attributes; and 
removing the packets unnecessary for the communication between the source and the host, [0050]: policy filter 30, based on the service provider policy and mobile device and network attributes, the authentication proxy 12 may respond to the authentication request and transmit an access-deny response to the wireless controller, or drop the request.
However, Torres does not disclose multicast protocol.
Fernandez discloses multicast protocol, [0086]; [0385]; multicast protocols, like, for example, protocol IGMPv3.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Torres with Fernandez to manage membership to a multicast group, see [0086].

Regarding claim 22. Torres discloses, determining whether the switch communicates with the WC, see fig. 1 and [0051]; proxy/switch 12 communicates with host 24: receives an access-accept response from the service provider/hots 24.
Torres does not disclose but Fernandez discloses, receiving a request to the source from the host, wherein the request includes packets that allow the host to access the source, [0129]: host transmits messages (e.g., IGMP type or IGMPv3 messages) requests, requesting multicast traffic along with a unique identifier of the host that has sent each message.
 Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Torres with Fernandez to manage membership to a multicast group, see [0086].

Regarding claim 23. Torres discloses, wherein determining whether the switch communicates with the WC, comprises: determining whether the source communicates with the host, in response to determining the switch communicates with the WC, see fig. 1 and [0051]; proxy/switch 12 communicates with host 24: receives an access-accept response from the service provider/hots 24..

Regarding claim 24. Torres discloses, wherein the method further comprises: processing the request, in response to determining the switch does not communicate with the WC, [0050]: policy filter 30, based on the service provider policy and mobile device and network attributes, the authentication proxy 12 may respond to the authentication request and transmit an access-deny response to the wireless controller, or drop the request.
Regarding claim 27. Torres does not disclose but Fernandez discloses, aligning the wireless controller with the switch; and seamlessly exchanging the multicast stream between devices connected to the WC, [0129]: transmits multicast traffic, (not explicitly multicast stream).
 	Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Torres with Fernandez to manage membership to a multicast group, see [0086].
	Torres and Fernandez does not disclose but Karthikeyan discloses multicast stream,
[0053], [0054], [0056], [0102]; transmission of multicast streams

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. US 2014/0094142 A1 hereinafter Torres in view of Fernandez US 2010/00014519 A1 and further in view of Yang 20070280236 A1.

Regarding claim 18. Torres discloses A method, comprising: updating a policy, wherein the policy works in conjunction with a multicast protocol communicatively connected to a switch and a plurality of wireless controllers, fig. 1 proxy/switch 12 and plurality of wireless controllers 14 (see [0028], [0034] for, proxy/switch 12 may aggregate requests 28 received from wireless controllers 14. (However, Torres does not explicitly discloses updating a policy, wherein the policy works in conjunction with a multicast protocol);
determining whether at least one device entry associated with the plurality of wireless controller exists, fig. 1; wireless controller 14 is in communication with mobile devices 20 via access point 18; [0047] and fig. 3 step 50, a network device (e.g., wireless controller 14) receives a request (e.g., Wi-Fi authentication request) from a mobile device 20.
exporting attributes from the plurality of wireless controllers, in response to determining the at least one device entry exists, fig. 3 step 52 and 54: wireless controller 14 inserts mobile device attributes and network attributes into the request, and transmit/export the request from the wireless controllers to the proxy/switch. 

Torres does not explicitly disclose updating a policy, wherein the policy works in conjunction with a multicast protocol;
limiting access to the multicast protocol, based on the exported attributes from the plurality of wireless controllers.
Fernandez discloses limiting access to the multicast protocol, based on the exported attributes from the plurality of wireless controllers, multicast IGMP message EXCLUDE type (multicast protocols), that limits access to the multicast protocol, [0074].
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Torres with Fernandez to manage membership to a multicast group, see, [0074] [0081].
Torres with Fernandez does not disclose but Yang discloses updating a policy, wherein the policy works in conjunction with a multicast protocol, [0160], [0172] update multicast policy.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Torres and Fernandez with Yang to guarantee security of the multicast service, see, Abstract.

Regarding claim 19. Torres with Fernandez does not disclose but Yang discloses, further comprises: sending a group specific query to a port, in response to determining the at least one device entry associated with the plurality of wireless controllers exists, fig. 1, step 13 and [0017]: the user initiates a multicast group member joining request, IGMP JOIN message, for joining a designated multicast group after receiving the acknowledgement of the application from the application server.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date to modify Torres and Fernandez with Yang to guarantee security of the multicast service, see, Abstract.

Allowable Subject Matter
Claims 5-6, 8-9, 20, 25-26, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        9/26/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414